Name: Commission Regulation (EEC) No 1585/81 of 10 June 1981 amending Regulation (EEC) No 756/70 on granting aid for skimmed milk processed into casein and caseinates
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 13 . 6 . 81 Official Journal of the European Communities No L 154/47 COMMISSION REGULATION (EEC) No 1585/81 of 10 June 1981 amending Regulation (EEC) No 756/70 on granting aid for skimmed milk processed into casein and caseinates Whereas the measures provided for in this Regulation are in accordance with the opinion of the Manage ­ ment Committee for Milk and Milk Products , HAS ADOPTED THIS REGULATION : Article 1 THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 804/68 of 27 June 1968 on the common organization of the market in milk and milk products (*), as last amended by the Act of Accession of Greece, and in particular Article 1 1 (3) thereof, Whereas the amount of aid for 100 kilograms of skimmed milk processed into casein or caseinates was fixed at 4-80 ECU by Article 2 ( 1 ) of Commission Regulation (EEC) No 756/70 (2 ), as last amended by Regulation (EEC) No 2938/80 (4) ; whereas the amount of aid must be adjusted to take account of the movement of prices for caseins in international trade ; In Article 2 ( 1 ) of Regulation (EEC) No 756/70 , the amount '4-80 ECU' is replaced by ' 5-20 ECU'. Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. It shall apply with effect from 1 May 1981 . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 10 June 1981 . For the Commission The President Gaston THORN (') OJ No L 148 , 28 . 6 . 1968 , p . 13 . (2 ) OJ No L 91 , 25 . 4 . 1970, p . 28 . (3 ) OJ No L 305, 14 . 11 . 1980 , p . 14 .